Citation Nr: 0705644	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial (compensable) disability rating 
for residuals of a right ankle sprain.

4.  Entitlement to an initial (compensable) disability rating 
for status post corneal abrasion of the right eye.

5.  Entitlement to an initial (compensable) disability rating 
for tinnitus.

6.  Entitlement to service connection for bilateral knee 
disorder other than arthritis.

7.  Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Subsequently the case was transferred to the 
jurisdiction of the Boston, Massachusetts RO.

In that rating decision, the RO granted service connection 
for residuals of a right ankle sprain, for status post 
corneal abrasion of the right eye, and for tinnitus, and 
assigned each an initial rating of zero percent (a 
noncompensable rating).  The veteran appealed from that 
rating decision as to those assigned ratings; and as to the 
rating decision denial of service connection for arthritis, 
for bilateral hearing loss, for bilateral knee disorder other 
than arthritis, and for a seizure disorder.   

During recent VA audiology examination, the veteran reported 
complaints of headache symptomatology related to service.  
The Board determines that the record thereby raises an 
inferred claim for service connection for a headache 
disorder. That claim is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for bilateral 
knee disorder other than arthritis, and for a seizure 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that veteran has 
arthritis.

2.  The medical evidence does not show that veteran has 
hearing loss of either ear as defined by the VA.

3.  The veteran's residuals of a right ankle sprain, is 
manifested by moderate limitation of motion.  

4.  The veteran's status post corneal abrasion of the right 
eye has not impaired the veteran's vision in any way.

5.  The veteran is shown to have recurrent tinnitus.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  Bilateral hearing loss was not incurred or aggravated 
during active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

3.  The criteria for a 10 percent disability rating, but no 
higher, for residuals of a right ankle sprain, are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).

4.  The criteria for a compensable disability rating for 
status post corneal abrasion of the right eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.84a, Diagnostic Code 6009 (2006).

5.  The criteria for a 10 percent disability rating, but no 
higher, for tinnitus, are met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, 
Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
November 2002 and March 2003.  In these letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims on appeal.  The RO has informed 
the veteran of the types of evidence needed to substantiate 
his claims for service connection and for higher initial 
evaluations.  VA has also in effect informed the veteran of 
the division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

Furthermore, the veteran is represented by Disabled American 
Veterans, and he and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claims.  This is shown in letters 
addressing the claims.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claims 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claims, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for service connection and higher initial disability ratings, 
the Board finds that the veteran is not prejudiced by a 
decision at this time.  With respect to the denied claims, 
any question of appropriate notice pursuant to Dingess is 
mooted by the denials.  With respect to the grants in the 
right ankle sprain and tinnitus claims, any question of 
providing proper notice will be addressed at the RO.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records and VA medical records, and statements made 
in support of the veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Entitlement to Service Connection

The veteran claims entitlement to service connection for 
arthritis and for bilateral hearing loss.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006). 

Cases in which a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis, or an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, either 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A.  Arthritis

There is no competent evidence of any arthritis.  Review of 
the claims file shows no competent medical evidence of any 
arthritis in the service medical records or after service, as 
reflected in VA medical records of treatment and examination.  

Most recently, during the January 2005 VA examination, X-ray 
examination revealed no evidence of arthritis of the knees.  
X-rays of both knees showed no soft tissue abnormalities and 
the bony structures were normal; and joint spaces were 
normal.  The examination report concludes with a diagnosis of 
chronic bilateral knee pains over the patella tendons are 
more likely than not due to patella tendonitis and 
overweight.  Note that the matter of the diagnosis of patella 
tendonitis is addressed in the Remand below.  Moreover, none 
of the medical evidence of record contains competent evidence 
of any arthritis involving any other joint.

In sum, there is no evidence of degenerative arthritis dated 
within one year of separation from active duty service, such 
that service connection is warranted on a presumptive basis, 
or otherwise.  Therefore, based on the foregoing, service 
connection for arthritis is denied.

B.  Hearing Loss

With respect to the hearing loss claim, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Service medical records do not show evidence of a hearing 
loss as defined by VA during service.  38 C.F.R. § 3.385.  
The only record pertaining to this is a reference audiogram 
dated in July 1994.  At that time, audiometric testing 
revealed pure tone thresholds of 10, 10, 5, 0, and 5 decibels 
in his left ear, and 10, 5, 0, 10, and 0 decibels in his 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hz, 
respectively.  

Nevertheless, the Board notes that pursuant to 38 C.F.R. § 
3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the 
Board notes that the inservice audiogram dated July 1994 was 
taken near the beginning of the veteran's service; and that 
the audiogram noted that the veteran was routinely exposed to 
hazardous noise.
 
During a March 2003 VA examination, the veteran's chief 
complaint was that his ears were popping all the time, and 
that he had occasional tinnitus.  The report does not record 
any complaints specifically of hearing loss.  On examination, 
audiometric testing revealed pure tone thresholds of 5, 5, 0, 
10, and 10 decibels in his left ear, and 10, 5, 0, 15, and 15 
decibels in his right ear, at 500, 1,000, 2,000, 3000, and 
4,000 Hertz, respectively.  Speech audiometry revealed speech 
recognition ability of 100 percent, bilaterally.  The report 
concluded with diagnoses of hearing within normal limits for 
both ears.

In summary, the evidence of record shows that a hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was not 
shown during the veteran's period of active duty.  Such is 
not required for service connection, however, as service 
connection is still possible if the veteran currently has a 
hearing loss disability under the standards of 38 C.F.R. § 
3.385 and the condition can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The veteran's statement during his VA examination that he was 
a jumper, which caused his ears to pop during service is 
considered to be competent evidence.  However, this standing 
alone, is insufficient to establish service connection 
because the evidence must also show that the veteran 
currently has a chronic hearing loss as defined by 38 C.F.R. 
§ 3.385 that was caused by the inservice injury.

In this regard, the evidence, including the most recent 
audiological evaluation in March 2003, shows that the 
appellant does not currently have hearing loss by VA 
standards as set forth in 38 C.F.R. § 3.385.  Thus, there is 
no current disability for which service connection may be 
granted.  As such, the appellant's claim of entitlement to 
service connection for bilateral hearing loss must be denied.

C.  Conclusion

In sum, the preponderance of the evidence is against the 
claims for service connection for arthritis and for bilateral 
hearing loss.  Therefore, the benefit-of-the-doubt rule does 
not apply, and these claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has the claimed disorders 
and that they are related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

III.  Initial Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that with respect to the right ankle sprain, 
the abrasion of the right eye, and the tinnitus, this is an 
initial rating case, and consideration will be given to 
"staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Right Ankle Sprain

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6 
(2006).  

The veteran's residuals of a right ankle sprain are evaluated 
as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, for limited motion of the ankle.  Normal range of 
motion for the ankle is 20 degrees for dorsiflexion and 45 
degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II. 
Under Diagnostic Code 5271, a 10 percent disability rating 
requires moderate limited motion of the ankle. The next 
higher rating of 20 percent, which is also the maximum 
evaluation available under Diagnostic Code 5271, requires 
marked limited motion of the ankle.  The current zero percent 
evaluation reflects a determination that the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31.

The report of a January 2005 VA examination shows that the 
veteran was examined for his claimed bilateral knee disorder 
and for his service-connected residuals of a right ankle 
sprain.  The report does not record any complaints with 
respect to the right ankle condition.  On examination, the 
veteran entered the clinic walking without a cane. His gait 
was symmetric and there was no antalgic gait. Examination of 
the right ankle showed no swelling, and there was no pain to 
touch at the Achilles tendon area.  There was no varus or 
valgus deformity.  Ankle dorsiflexion was from zero to 20 
degrees of active range of motion; and plantar flexion was 
from zero to 30 degrees of active range of motion.  These 
movements were done two times, with no evidence of fatigue 
noted.  The report concludes with a diagnosis that the 
veteran's right ankle had good function.

During the January 2005 VA examination, the right ankle 
dorsiflexion was shown to have 100 percent of the range of 
normal dorsiflexion of 20 degrees.  38 C.F.R. § 4.71, Plate 
II.  The plantar flexion was 15 degrees short of the normal 
45 degrees, which is two-thirds of normal. Id.  Accordingly, 
right ankle dorsiflexion was not limited at all, and plantar 
flexion was at least moderately limited.  The VA examiner in 
2005 also commented that the veteran had good function.  
There is no evidence of any painful motion of the right ankle 
on both dorsiflexion and plantar flexion, and the examination 
report does not reflect that the veteran complained of any 
pain, or increased pain and fatigue of the right ankle with 
range of motion.

The Board finds that based on the foregoing, resolving any 
reasonable doubt in the veteran's favor, a 10 percent rating 
is warranted based on the limitation of motion of the right 
ankle on plantar flexion.  However, as the examiner has 
opined that the veteran has good function of the right ankle, 
and as there is no objective evidence of painful motion and 
complaints of increased pain and fatigue of the right ankle 
on motion, the evidence does not show that the right ankle 
manifests symptomatology of marked limitation of motion so as 
to warrant a 20 percent disability rating under Diagnostic 
Code 5271.  

The Board has considered whether a rating higher than 10 
percent could be assigned under another Diagnostic Code.  
However, there is no evidence of ankylosis so as to assign a 
higher rating under Diagnostic Code 5270 for ankylosis of the 
ankle, or under Diagnostic Code 5272 for ankylosis of the 
subastragalar or tarsal joint.  There is no evidence of 
malunion of the os calcis or astragalus with marked 
deformity, or of astragalectomy.  Therefore higher ratings 
under Diagnostic Codes 5273 and 5274 are not warranted.

Therefore, a 10 percent rating, and no more, is warranted for 
residuals of a right ankle sprain. The preponderance of the 
evidence is against an evaluation in excess of 10 percent.  

B. Abrasion of the Right Eye

The veteran's service connected abrasion of the right eye is 
evaluated as zero percent disabling under Diagnostic Code 
6009.  Under 38 C.F.R. § 4.84a, Diagnostic Code 6009, an 
unhealed eye injury, in chronic form, is rated for impairment 
of visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.

During a March 2003 VA examination the veteran reported 
complaints that he sometimes sees "blurry" and this is 
resolved by blinking.  He reported that he feels light 
sensitive, and that he never wears prescription glasses 
except sunglasses.  No diplopia was reported during the 
examination.  

On examination, the examiner noted findings of right eye 
cornea with linear scar inferocentral, not on corneal apex.  
Acuity was correctable to 20/20.  The examiner noted a 
questionable scar from trauma other than chemical abrasion, 
noting that the scar was in a different corneal location than 
shown in an accompanying diagram of acute presentation in 
1995.  The examiner noted that fundi was normal.

After examination the report contains an impression of no 
vision loss from chemical abrasion event, no recurrent 
erosion signs; episodic symptoms from normal hyperopia.  The 
report contains an assessment of remote gasoline splash into 
right eye, corneal scar inferior to visual axis, visually 
insignificant; fundi normal in the right eye; and hyperopia 
(far sightedness), both eyes.

The foregoing reflects that there is no competent evidence of 
active pathology so as to warrant the minimum rating of 10 
percent assignable under Diagnostic Code 6009.  The 
examination report contains an impression showing that there 
is no vision loss from the chemical abrasion event, no 
recurrent erosion signs; and episodic symptoms from normal 
hyperopia. The Board notes that refractive error such as 
hyperopia, astigmatism, and presbyopia, are not disabilities 
for VA disability compensation purposes.  38 C.F.R. § 4.9 
(2006).  

In sum, there is no unhealed eye injury, in chronic form, and 
no associated impairment of visual acuity or field loss, 
pain, requirements of rest, or episodic incapacity, on which 
to predicate an initial compensable evaluation under 
Diagnostic Code 6009.  See 38 C.F.R. § 4.31.  Therefore, the 
Board finds that a preponderance of the evidence is against 
the claim.

C.  Tinnitus

The veteran's tinnitus is evaluated as zero percent disabling 
under Diagnostic Code 6260.   Under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, recurrent tinnitus warrants a 10 
percent disability rating.  Under Note (2) of that code, 
assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one or both ears. See also 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

During a March 2003 VA audiology examination, the veteran 
reported complaints of occasional tinnitus in each ear, about 
once or twice a week since he was in service.  The veteran is 
competent to attest that he has occasional episodes of 
tinnitus in each ear.  This symptomatology constitutes 
recurrent tinnitus, and thereby warrants a 10 percent 
disability rating; which is the maximum rating authorized 
under Diagnostic Code 6260 regardless of whether the tinnitus 
is unilateral or bilateral.  Id.  Therefore, as there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, a 10 percent rating and 
no more is warranted for the veteran's recurrent tinnitus.  

ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial disability rating of 10 percent for 
residuals of a right ankle sprain, is granted, subject to the 
provisions governing the award of monetary benefits.

Entitlement to an initial compensable disability rating for 
status post corneal abrasion of he right eye, is denied.

Entitlement to an initial disability rating of 10 percent for 
tinnitus, is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

The veteran is seeking entitlement to service connection for 
a bilateral knee disorder and for a seizure disorder.  The 
Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claims.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

Regarding the bilateral knee disorder claim, the RO denied 
the claim on the basis that there was no diagnosis of a 
bilateral knee disorder.  In the decision above the Board has 
denied service connection for arthritis, in part on the basis 
that there was no competent evidence of arthritis of the 
knees.  The recent January 2005 VA examination report does, 
however, contain a diagnosis that chronic bilateral knee 
pains over the patella tendons are more likely than not due 
to patella tendonitis and overweight.  This constitutes a 
current diagnosis of patella tendonitis.  

Service medical records show that the veteran was seen during 
service for complaints of both right and left knee pain.  The 
right knee condition was assessed as a right knee sprain in 
March 1995, and as an anterior cruciate ligament strain in 
May 1997.  The left knee condition was assessed as an 
iliotibial band syndrome in February 1995, and as contusion 
in July 1996. 

Here the competent evidence includes a current diagnosis of 
bilateral patella tendonitis, which may be associated with 
conditions treated in service.  But the record does not 
contain an opinion with respect to the etiology of these 
diagnosed bilateral knee disorders.  

Regarding the seizure disorder claim, the RO denied the claim 
on the basis that there was no diagnosis of a seizure 
disorder.  The record, however, shows otherwise.  VA 
treatment records show that the veteran was seen in January 
2001 with complaints which were assessed at that time as a 
seizure disorder.  The emergency room note at that time noted 
a history that the veteran has had three seizures.  At that 
time he was started on Dilantin.  An EEG was performed in 
April 2001.  The impression afterwards was that findings were 
within normal limits.  

A neurology consultation note of an August 2001 visit noted 
that the veteran reported that he started having seizures 
during sleep, the first one in the previous November.  He 
reported that he had head trauma during service but did not 
pass out.  After examination the report contains an 
impression of seizure disorder of uncertain cause.  The 
report noted that the veteran had been on 300 mg. of DPH 
(phenytoin).

VA examined the veteran for his claimed seizure disorder in 
March 2003.  The report of that examination contains an 
impression of post-traumatic seizure disorder.  The examiner 
noted at that time that the veteran's most recent MRI 
(magnetic resonance imaging) examination of the brain, dated 
in December 2002, showed a normal MRI scan.  A subsequent EEG 
(electroencephalogram) was performed in April 2003.  The 
report of that examination contains an impression that the 
EEG was normal.  The neurologist conducting that examination 
noted however that seizure was a clinical diagnosis and a 
normal EEG does not rule-out the possibility of seizure.  
Thus, though the MRI and EEG were normal, there remains a 
current diagnosis of a seizure disorder as shown in treatment 
records and the VA examination report, and that diagnosis was 
not ruled out by the diagnostic testing.

Service medical records show that the veteran was treated at 
the emergency department for a head injury in July 1995.  He 
hit his head on a vehicle door when he stood up, and had 
complaints of headache.  He also had a one inch long 
laceration on the top of his head.  He was seen for a follow-
up the following day. 

Thus, here the competent evidence includes a diagnosis of a 
seizure disorder, which may be associated with a head injury 
treated in service.  But the record does not contain an 
opinion with respect to the etiology of the diagnosed seizure 
disorder.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)   

In this case, the Board is of the opinion that the veteran's 
claims file should be referred to the examiners who examined 
him for his claimed bilateral knee disorder and seizure 
disorder for the purpose of obtaining opinions as to the 
likelihood that any current disability is related to service, 
as instructed below.  Prior to that, the RO should obtain any 
pertinent VA medical records not in the claims file.  The 
most recent VA treatment records (not associated with VA 
compensation examination) in the claims file are dated in 
April 2002.   

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for bilateral 
knee and/or seizure difficulties since his 
release from service in August 1997.  The 
AOJ should attempt to obtain copies of 
medical records from all sources 
identified, and obtain all pertinent VA 
treatment records since April 2002.

2.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder and a copy of 
this REMAND to the VA examiners who in 
March 2003 (for seizure disorder) and 
January 2005 (for knee disorder) examined 
the veteran, for the purpose of obtaining 
an addendum to the respective 
examinations.  If either the seizure 
disorder or knee disorder examiner is 
unavailable, the case is to be referred to 
another VA specialist in neurology and 
orthopedic disorder, respectively.

If either examiner finds it necessary, the 
neurology and orthopedic specialists 
should examine the veteran in order to 
determine the nature and etiology of any 
neurologic disorder previously diagnosed 
as seizure disorder, and of any disorder 
of the knees.  If an examination is found 
to be necessary, then all studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  

After reviewing the available medical 
records, and if deemed necessary, 
examining the appellant, the neurology and 
orthopedic examiners should render 
comments specifically addressing the 
following question with respect to the 
veteran's claimed seizure disorder and 
bilateral knee patella  tendonitis: 
Respectively, if a disability is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service, to 
include aggravation of any preexisting 
condition.  The neurology and orthopedic 
examiners should comment on service 
medical records showing, respectively, a 
head injury and symptomatology involving 
bilateral knees.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection for a seizure disorder and for 
a bilateral knee disorder.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


